FLINT TELECOM GROUP, INC. PROMISSORY NOTE $7,000,000January 29, FOR VALUE RECEIVED, Flint Telecom Group, Inc., a Nevada corporation (the "Maker"), promises to pay to the order ofChina Voice Holding Corp, A Nevada Corporation(the "Payee"), in lawful money of the United States of America, the principal sum ofSEVEN MILLION AND NO/100 DOLLARS ($7,000,000.00) (the "Principal Amount") on the terms set forth below (the “Note”). The Note shall not bear any interest pre-default; The Note will bear interest at Eighteen percent (18%) per year for any period of time when a payment is past due. The Note is made in connection with that certain Stock Purchase Agreement dated January 29, 2009 between Maker and Payee (the "Investment Agreement"). 1. Definitions. Capitalized terms not defined herein shall have the same meaning as set forth in the Investment Agreement. The following terms shall have the meanings herein specified: "Event of Default" means an event specified in Section 4 hereof. "Holder" means the Payee, and each endorsee, pledgee, assignee, owner and holder of this Note, as such; and any consent, waiver or agreement in writing by the then Holder with respect to any matter or thing in connection with this Note, whether altering any provision hereof or otherwise, shall bind all subsequent Holders.
